14-3639-cv
    Wilian Encalada v. Baybridge Enterprises Ltd.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 9th day of September, two thousand fifteen.

    PRESENT:
               PETER W. HALL,
               DEBRA ANN LIVINGSTON,
               RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    _____________________________________

    Wilian Encalada,
                Plaintiff-Appellant,

                  v.                                                  14-3639-cv


    Baybridge Enterprises Ltd.
               Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                ABDUL KARIM HASSAN, Abdul Hassan Law
                                            Group, PLLC, Queens Village, New York.

    FOR DEFENDANT-APPELLEE:                 HOWARD B. COHEN, The DeIorio Law Group
                                            PLLC, Rye Brook, New York.
         Appeal from the judgment and order of the United States District Court for the

Eastern District of New York (Cogan, J.)

         UPON DUE CONSIDERATION WHEREOF it is hereby ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court awarding attorney’s fees is AFFIRMED.

         The plaintiff in this Fair Labor Standards Act (“FLSA”) case, which was quickly settled,

appeals the district court’s award of attorney’s fees based on its calculation of twenty billable

hours at an hourly rate of $350. We assume the parties’ familiarity with the underlying facts and

procedural history in this case.

         “We review attorneys’ fee awards for abuse of discretion,” Millea v. Metro-N. R.R. Co.,

658 F.3d 154, 166 (2d Cir. 2011), “afford[ing] a district court considerable discretion in

determining what constitutes reasonable attorney’s fees in a given case, mindful of the court’s

‘superior understanding of the litigation and the desirability of avoiding frequent appellate review

of what essentially are factual matters,’” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132,

151 (2d Cir. 2008) (quoting Hensley v. Eckerheart, 461 U.S. 424, 437 (1983)). The district court

“survey[ed] attorneys’ fees decisions in [the Eastern District of New York in] contested FLSA fee

applications . . . , and found that the highest litigated reasonable rate in a simple FLSA case is

$350.”

         We find no abuse of discretion in the hourly fee determined by the district court in this

case. The district court properly engaged in “‘a case-specific inquiry into the prevailing market

rates for counsel of similar experience and skill to the fee applicant’s counsel,’” Townsend v.

Benjamin Enters., Inc., 679 F.3d 41, 59 (2d Cir. 2012) (quoting Farbotko v. Clinton Cnty., 433
F.3d 204, 209 (2d Cir. 2005), when it surveyed the hourly rates award in similar cases in its

                                                 2
district. It did not apply an incorrect legal standard when it determined that a fee below the $500

to $600 per hour sought by plaintiff’s counsel would have been sufficient “to induce a capable

attorney to undertake the representation.” Perdue v. Kenny A. ex. Rel. Winn, 559 U.S. 542, 552

(2010); see also K.L. v. Warwick Valley Cent. Sch. Dist., 584 F. App’x 17, 19 (2d Cir. 2014)

(finding no error in consideration of “the straightforward nature of th[e] case, which involved few

disputed issues and a prompt settlement prior to any administrative proceedings”).

       We have considered the remainder of the parties’ arguments and find them to be without

merit. Accordingly, the judgment of the district court is AFFIRMED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                3